Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the application filed 02/09/2022.
	Claims 1-20 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iulia Graf on 02/28/2022.

This listing of claims replaces all prior versions and listings of claims in the application:
1.	(Currently Amended)	A computer-implemented method for upgrading applications, the method being executed using one or more processors and comprising:
receiving, by the one or more processors, an upgrading request for an original table of an application that is used in a production system;
generating, by the one or more processors, an upgraded table comprising a structure matching the original table and empty fields; 

adding, by the one or more processors, a set of triggers to the original table comprising reading triggers and writing triggers to selectively control read operations and write operations for the original table being used in the production system and the upgraded table being used in the quality system, wherein the read operations and the write operations are controlled based on the session variable, the read operations being triggered by the reading triggers configured to selectively read data from the upgraded table or from the original table based on a priority setting, after a deployment of the upgraded table is complete, and the write operations being triggered by the writing triggers configured to copy newly added data from the original table; 
detecting, by the one or more processors, using the set of triggers, that new data associated to the application was generated;
filtering, by the one or more processors, using the session variable, the new data to generate filtered data comprising a portion of the new data associated to the application generated by an upgrade procedure of the quality system during the upgrade session; 
inserting, by the one or more processors, using the set of triggers, the filtered data in the upgraded table, wherein the filtered data generated by the upgrade procedure of the quality system during the upgrade session is hidden from the production system until at least one temporal marker of the one or more temporal markers of the upgrade session indicates a completion of the upgrade session; 
determining, by the one or more processors, a completion of the upgrade session; and
triggering, by the one or more processors, [[a]]the deployment of the upgraded table, using a deployment system, to transport the upgraded table to the production system.

2.	(Previously Presented)	The computer-implemented method of claim 1, wherein the original table comprises a quality original table of the quality system and the 

3.	(Previously Presented)	The computer-implemented method of claim 2, further comprising:
transporting the upgraded table from the quality system to the production system.

4.	(Original)	The computer-implemented method of claim 3, wherein the original table comprises a production original table of the production system and the  reading triggers are configured to perform production reading operations comprising:
reading original data from the original table for a first type of reading requests originated from an original application of the production system; and
reading upgraded data from the upgraded table for a second type of reading requests originated from an upgraded application of the production system. 

5.	(Original)	The computer-implemented method of claim 4, further comprising:
adding the upgraded data from the upgraded table to the production original table of the production system.

6.	(Original)	The computer-implemented method of claim 1, further comprising:
determining an original structure of the original table.

7.	(Original)	The computer-implemented method of claim 1, further comprising:
determining that data stored in the upgraded table comprises the session variable.
Currently Amended)	A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for upgrading applications, the operations comprising:
receiving an upgrading request for an original table of an application that is used in a production system;
generating an upgraded table comprising a structure matching the original table and empty fields;
setting a session variable to initiate an application upgrade within a quality system, the session variable comprising an identifier of an upgrade session and one or more temporal markers of the upgrade session; 
adding a set of triggers to the original table comprising reading triggers and writing triggers to selectively control read operations and write operations for the original table being used in the production system and the upgraded table being used in the quality system, wherein the read operations and the write operations are controlled based on the session variable, the read operations being triggered by the reading triggers configured to selectively read data from the upgraded table or from the original table based on a priority setting, after a deployment of the upgraded table is complete, and the write operations being triggered by the writing triggers configured to copy newly added data from the original table; 
detecting using the set of triggers, that new data associated to the application was generated;
filtering using the session variable, the new data to generate filtered data comprising a portion of the new data associated to the application generated by an upgrade procedure of the quality system during the upgrade session; 
 inserting using the set of triggers, the filtered data in the upgraded table, wherein the filtered data generated by the upgrade procedure of the quality system during the upgrade session is hidden from the production system until at least one temporal marker of the one or more temporal markers of the upgrade session indicates a completion of the upgrade session; 
determining a completion of the upgrade session; and
[[a]]the deployment of the upgraded table, using a deployment system, to transport the upgraded table to the production system.

9.	(Previously Presented)	The non-transitory computer-readable storage medium of claim 8, wherein the original table comprises a quality original table of the quality system and the set of triggers comprises writing triggers configured to copy data written from the quality original table to the upgraded table in the quality system.

10.	(Previously Presented)	The non-transitory computer-readable storage medium of claim 9, wherein the operations further comprise:
transporting the upgraded table from the quality system to the production system.

11.	(Currently Amended)	The non-transitory computer-readable storage medium of claim 10, wherein the original table comprises a production original table of the production system and the  reading triggers are configured to perform  production reading operations comprising:
reading original data from the original table for a first type of reading requests originated from an original application of the production system; and
reading upgraded data from the upgraded table for a second type of reading requests originated from an upgraded application of the production system. 

12.	(Original)	The non-transitory computer-readable storage medium of claim 11, wherein the operations further comprise:
adding the upgraded data from the upgraded table to the production original table of the production system.

13.	(Original)	The non-transitory computer-readable storage medium of claim 8, wherein the operations further comprise:
determining an original structure of the original table.


determining that data stored in the upgraded table comprises the session variable.

15.	(Currently Amended)	A computer-implemented system for upgrading applications, the computer-implemented system comprising:
a client-side computing device; and
a computer-readable storage device coupled to the client-side computing device and having instructions stored thereon which, when executed by the client-side computing device, cause the client-side computing device to perform operations for upgrading applications, the operations comprising:
receiving an upgrading request for an original table of an application that is used in a production system;
generating an upgraded table comprising a structure matching the original table and empty fields;
setting a session variable to initiate an application upgrade within a quality system, the session variable comprising an identifier of an upgrade session and one or more temporal markers of the upgrade session; 
adding a set of triggers to the original table comprising reading triggers and writing triggers to selectively control read operations and write operations for the original table being used in the production system and the upgraded table being used in the quality system, wherein the read operations and the write operations are controlled based on the session variable, the read operations being triggered by the reading triggers configured to selectively read data from the upgraded table or from the original table based on a priority setting, after a deployment of the upgraded table is complete, and the write operations being triggered by the writing triggers configured to copy newly added data from the original table; 
detecting using the set of triggers, that new data associated to the application was generated;

 inserting using the set of triggers, the filtered data in the upgraded table, wherein the filtered data generated by the upgrade procedure of the quality system during the upgrade session is hidden from the production system until at least one temporal marker of the one or more temporal markers of the upgrade session indicates a completion of the upgrade session; 
determining a completion of the upgrade session; and
triggering [[a]]the deployment of the upgraded table, using a deployment system, to transport the upgraded table to the production system.

16.	(Previously Presented)	The computer-implemented system of claim 15, wherein the original table comprises a quality original table of the quality system and the set of triggers comprises writing triggers configured to copy data written from the quality original table to the upgraded table in the quality system.

17.	(Previously Presented)	The computer-implemented system of claim 16, wherein the operations further comprise:
transporting the upgraded table from the quality system to the production system.

18.	(Currently Amended)	The computer-implemented system of claim 17, wherein the original table comprises a production original table of the production system and the  reading triggers are configured to perform  production reading operations comprising:
reading original data from the original table for a first type of reading requests originated from an original application of the production system; 
reading upgraded data from the upgraded table for a second type of reading requests originated from an upgraded application of the production system; and 
adding the upgraded data from the upgraded table to the production original table of the production system.

19.	(Original)	The computer-implemented system of claim 15, wherein the operations further comprise:
determining an original structure of the original table.

20.	(Original)	The computer-implemented system of claim 15, wherein the operations further comprise:
determining that data stored in the upgraded table comprises the session variable.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding the independent claims 1, 8, and 15 the prior art on record Radermacher in view of Ogrinz and further in view of Uehara and further in view of Kitamura and further in view of Acheson fail to teach the amended claim limitation "adding, by the one or more processors, a set of triggers to the original table comprising reading triggers and writing triggers to selectively control read operations and write operations for the original table being used in the production system and the upgraded table being used in the quality system, wherein the read operations and the write operations are controlled based on the session variable, the read operations being triggered by the reading triggers configured to selectively read data from the upgraded table or from the original table based on a priority setting, after a deployment of the upgraded table is complete, and the write operations being triggered by the writing triggers configured to copy newly added data from the original table;". Radermacher which had taught the limitation prior to the amendment, disclosed synchronizing an original table with an updated table but lacked the upgraded table being within the quality system and lacked selectively 
Further claim set 8-14 and claim set 15-20 are allowed for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909. The examiner can normally be reached Monday - Friday: 9:00AM - 6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193